Exhibit 10.1

U.S. BANCORP

ANNUAL EXECUTIVE INCENTIVE PLAN



--------------------------------------------------------------------------------

U.S. BANCORP

ANNUAL EXECUTIVE INCENTIVE PLAN

 

1.

Effective Date and Purpose

U.S. Bancorp (the “Company”) hereby adopts the U.S. Bancorp Annual Executive
Incentive Plan (the “Plan”) effective as of the Effective Date. The purpose of
the Plan is to enhance the ability of the Company to attract, reward and retain
employees, to strengthen employee commitment to the Company’s success and to
align employee interests with those of the Company’s stockholders by providing
variable compensation, based on the achievement of performance objectives.

 

2.

Definitions

(a)    “Award” shall mean the actual amount of the incentive award earned by a
Participant under the Plan for any Performance Period.

(b)    “Board” shall mean the Company’s Board of Directors as constituted from
time to time.

(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended or any
successor statute thereto and the regulations promulgated thereunder.

(d)    “Committee” shall mean the Compensation and Human Resource Committee of
the Board.

(e)    “Company” shall mean U.S. Bancorp or any successor corporation.

(f)    “Effective Date” shall mean January 1, 2019.

(g)    “Eligible Employee” shall mean an employee of the Employer who is an
officer subject to the reporting requirements of Section 16 of the Securities
Exchange Act of 1934.

(h)    “Employer” shall mean U.S. Bancorp.

(i)     “Participant” for any Performance Period, shall mean an Eligible
Employee designated by the Committee to participate in the Plan.

(j)    “Performance Goals” for any Performance Period, may include one or more
of the following performance goals, either individually, alternatively or in any
combination, applied on a corporate, subsidiary, division, business unit or line
of business basis: sales, revenue, costs, expenses (including expense efficiency
ratios and other expense measures), earnings (including one or more of net
profit after tax, gross profit, operating profit, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization and net
earnings), earnings per share, earnings per share from continuing operations,
operating income, pre-tax income, operating income margin, net income, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on actual or proforma assets, net assets,
equity,



--------------------------------------------------------------------------------

investment, capital and net capital employed), stockholder return (including
total stockholder return relative to an index or peer group), stock price,
growth of loans and deposits, number of customers or households, economic value
added, cash generation, cash flow, unit volume, working capital, market share,
cost reductions and strategic plan development and implementation, or any other
goal that is established at the discretion of the Committee. Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria. The Committee may adjust any evaluation of
performance under such goals to exclude the effect of certain events, including,
without limitation, any of the following events: asset write-downs, litigation
or claim judgments or settlements, reorganizations, acquisitions, divestitures,
restructurings, discontinued operations, early extinguishment of debt,
extraordinary items, and other unusual or non-recurring gains or charges;
severance, contract termination and other costs related to exiting certain
business activities; changes in tax law, accounting principles or other such
laws or provisions affecting reported results; and foreign exchange gains and
losses or an event either not directly related to the operations of the Company
or not within the reasonable control of the Company’s management.

(k)    “Performance Period” shall mean a calendar year of the Company or any
other period designated by the Committee with respect to which an Award may be
earned.

(l)    “Plan” shall mean this U.S. Bancorp Annual Executive Incentive Plan, as
from time to time amended and in effect.

(m)    “Target Award Level” for any Participant with respect to any Performance
Period, shall mean the target incentive amount, as determined by the Committee
in its sole discretion. The Target Award Level may be designated as dollar
amount, percentage of base salary, or such other measure, as determined by the
Committee, and which can be established at or with different levels, including
minimum or maximum levels.

 

3.

Eligibility

The Committee shall designate which Eligible Employees shall participate in the
Plan for each Performance Period. To be eligible to receive an Award with
respect to any Performance Period, an Eligible Employee must be actively
employed by the Employer on the last day of the Performance Period in which an
Award is earned, except as otherwise determined by the Committee. Newly hired
Eligible Employees may be eligible to receive a prorated Award for a Performance
Period, except as otherwise determined by the Committee.

 

4.

Administration

The administration of the Plan shall be consistent with the purpose and the
terms of the Plan. The Plan shall be administered by the Committee. The
Committee shall have full authority to establish the rules and regulations
relating to the Plan, to interpret the Plan and those rules and regulations, to
select Participants in the Plan, to determine each Participant’s Target Award
Level, to approve all of the Awards, to decide the facts in any case arising
under the Plan and to make all other determinations, including factual
determinations, and to take all other actions necessary or appropriate for the
proper administration of the Plan. The Committee shall have authority to amend
or terminate the Plan. All powers of the Committee shall be executed in its sole
discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.



--------------------------------------------------------------------------------

All Awards shall be made conditional upon the Participant’s acknowledgement, in
writing or by acceptance of the Award, that all decisions and determination of
the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Award. Awards need not be uniform as among Participants. The Committee’s
administration of the Plan, including all such rules and regulations,
interpretations, selections, determinations, approvals, decisions, delegations,
amendments, terminations and other actions, shall be final and binding on the
Employer and all employees of the Employer, including, the Participants and
their respective beneficiaries.

 

5.

Determination of Awards

(a)    Setting Target Award Levels and Performance Goals.

(i)    The Committee may establish Performance Goals (and how they are weighted,
if applicable) and Target Award Levels for Participants at such time or times as
the Committee determines in its sole discretion. The Performance Goals
established by the Committee may be (but need not be) different for each
Performance Period and different Performance Goals may be applicable to
different Participants.

(ii)    The Committee shall determine: (A) the Eligible Employees who shall be
Participants during the Performance Period, (B) the Performance Goals for the
Performance Period (and how they are weighted, if applicable) and (C) each
Participant’s Target Award Level.

(b)     Earning an Award. Generally, a Participant earns an Award for a
Performance Period based on the level of achievement of the Performance Goals
established by the Committee for that Performance Period. A Participant will
receive no Award if the level of achievement of all Performance Goals is below
the minimum required to earn an Award for the applicable Performance Period.

(c)    Discretionary Awards. Notwithstanding any provision of the Plan to the
contrary, in addition to the Award paid to a Participant under the Plan, if any,
the Committee may pay to a Participant an additional amount, taking into account
such factors as it deems appropriate and determines in its sole and absolute
discretion.

(d)    Adjustment of Awards. The Committee may adjust all or part of an Award,
including downward or upward adjustments, based upon a Participant’s individual
performance and sensitivity to risk.

 

6.

Changes to the Target

The Committee may at any time prior to the final determination of Awards change
the Target Award Level of any Participant or assign a different Target Award
Level to a Participant to reflect any change in the Participant’s responsibility
level or position during the course of the Performance Period.



--------------------------------------------------------------------------------

7.

Payment of Awards

A Participant’s Award shall be paid in cash, equity, or such other form of
consideration determined by the Committee in its sole discretion, or a
combination of the foregoing, as soon as administratively practicable after the
end of the Performance Period. To the extent a Participant obtains a “legally
binding right” (within the meaning of Code Section 409A) to his or her Award,
such Award shall be paid as soon as practicable after, and no later than, March
15th following the end of the calendar year in which the Award is no longer
subject to a “substantial risk of forfeiture” (within the meaning of Code
Section 409A).

 

8.

Amendments and Termination

The Committee may amend, suspend or terminate the Plan at any time.

 

9.

Miscellaneous Provisions

(a)     No Employment Right. The Plan is not a contract between the Employer and
the Eligible Employees or the Participants. Neither the establishment of the
Plan, nor any action taken hereunder, shall be construed as giving any Eligible
Employee or any Participant any right to be retained in the employ of the
Employer. The Company is under no obligation to continue the Plan. Nothing
contained in the Plan shall limit or affect in any manner or degree the normal
and usual powers of management, exercised by the officers and the Board or
committees thereof, to change the duties or the character of employment of any
employee of the Employer or to remove the individual from the employment of the
Employer at any time, all of which rights and powers are expressly reserved.

(b)     No Assignment. A Participant’s right and interest under the Plan may not
be assigned or transferred and any attempted assignment or transfer shall be
null and void and shall extinguish, in the Company’s sole discretion, the
Employer’s obligation under the Plan to pay Awards with respect to the
Participant.

(c)     Unfunded Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund, or to make any other
segregation of assets, to assure payment of Awards.

(d)    Withholding Taxes. The Employer shall have the right to deduct from
Awards paid any taxes or other amounts required by law to be withheld.

(e)    Clawback. All Awards under this Plan shall be subject to forfeiture or
other penalties under any clawback policy or provision that may be implemented
by the Company from time to time or set forth in an applicable Award, whether
adopted on or after the Effective Date.

(f)    Governing Law. The validity, construction, interpretation and effect of
the Plan shall exclusively be governed by and determined in accordance with the
law of the state of Minnesota.